DETAILED ACTION

Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.

Notice on Prior Art Rejections

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and...103 (or as subject to pre-AFA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not he considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.




Information Disclosure Statement

The information disclosure statements provided complies with the provisions of MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.  A signed copy of the form is attached.

Specification

The abstract of the disclosure is objected to because of the phrase “can be”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103

The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Admitted Prior Art Nakano et al. (US 20080071540, hereinafter Nakano et al.) in view of Admitted Prior Art Nakadai et al. (US 20100299145).

As per claim 1, Nakano et al. teaches a robot (see fig. 2) system, the method comprising: obtaining a gesture (see abs.,) to be performed by a robot (see fig. 2); receiving incoming audio (see fig. 1), the incoming audio (see fig. 1) 
    PNG
    media_image1.png
    526
    811
    media_image1.png
    Greyscale
including audio from a user (see par. [0014], wherein user’s speech has been noted) and robot (see fig. 2) noise caused by the robot’s (see fig. 2) performance of the gesture (see abs.,); retrieving, from a gesture (see abs.,) library, a noise profile (see par. [0022]) associated with the gesture (see abs.,) for removing the robot (see fig. 2) noise caused by the robot’s (see fig. 2) performance of the gesture (see abs.,) from the incoming audio (see fig. 1); and applying the noise profile (see par. [0022]) to remove the robot (see fig. 2) noise from the incoming audio (see fig. 1). Nakano et al. does not specifically teach a method for noise reduction.
Nakadai et al. (US 20100299145) teaches the well-known limitation of noise reduction (see abs. and par. [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to introduce into the teachings of Nakano et al. the noise reduce in robotic environment as taught by Nakadai et al., because this modification would have allowed “signal sounds to reduce noises generated by a mechanical apparatus” (see Nakadai’s et al. par. [0008]), thereby improving the nose reduction in robot human communication as a whole.

As per claim 2, Nakano et al. teaches wherein the noise profile is an inverse noise model (see par. [0022]), and applying the noise profile (see par. [0022]) to remove the robot (see fig. 2) noise from the incoming audio (see fig. 1) comprises applying the inverse noise model to the incoming audio (see fig. 1).

As per claim 3, Nakano et al. teaches wherein the noise profile (see par. [0022]) comprises pre-recorded noise signals (see par. [0023]) of the robot (see fig. 2) performing the gesture (see abs.,), and applying the noise profile (see par. [0022]) to remove the robot (see fig. 2) noise comprises mixing the pre-recorded noise signals (see par. [0023]) out-of-phase with the incoming audio (see fig. 1).	

As per claim 4, Nakano et al. teaches wherein the gesture (see abs.,) library comprises a plurality of predetermined gestures (see abs.,) performed by the robot (see fig. 2), and each of the predetermined gestures (see abs.,) is paired to a noise profile (see par. [0022]) for removing robot noise (see fig. 2).

As per claim 5, Nakano et al. further comprising creating the gesture (see abs.,) library, wherein creating the gesture (see abs.,) library comprises: causing the robot (see fig. 2) to perform the predetermined gestures (see abs.,); and recording, for each of the predetermined gestures (see abs.,), robot (see fig. 2) noise caused by the robot’s (see fig. 2) performance of the gesture (see abs.,) to create a noise profile (see par. [0022]).

As per claim 6, Nakano et al. teaches wherein the incoming audio (see fig. 1) is received by a robot microphone (see figs. 1 and 2), and recording, for each of the predetermined gestures (see abs.,), robot (see fig. 2) noise caused by the robot’s (see fig. 2) performance of the gesture (see abs.,) to create a noise profile comprises recording (see par. [0022]), for each of the predetermined gestures (see abs.,), robot (see fig. 2) noise caused by the robot’s (see fig. 2) performance of the gesture (see abs.,) using the robot microphone (see figs. 1 and 2).

As per claim 7, Nakano et al. teaches wherein obtaining a gesture (see abs.,) to be performed by a robot (see fig. 2) comprises obtaining a symbolic representation (see Fig. 2, wherein by design choice multi-condition may include symbolic representation) of the gesture (see abs.,) to be performed by a robot (see fig. 2), and the method further comprises causing the robot (see fig. 2) to perform the gesture (see abs.,), wherein causing the robot (see fig. 2) to perform the gesture (see abs.,) comprises controlling an orientation of at least one body part of the robot (see fig. 2) according to the symbolic representation (see Fig. 2, wherein by design choice multi-condition may include symbolic representation).

As per claim 8, Nakano et al. teaches wherein the gesture (see abs.,) library comprises a plurality of symbolic representation (see Fig. 2, wherein by design choice multi-condition may include symbolic representation)s of gestures (see abs.,) to be performed by the robot (see fig. 2) and each of the symbolic representation (see Fig. 2, wherein by design choice multi-condition may include symbolic representation)s is paired to a noise profile (see par. [0022]) for removing robot noise (see fig. 2).

As per claim 9, Nakano et al. teaches wherein obtaining a symbolic representation (see Fig. 2, wherein by design choice multi-condition may include symbolic representation) of a gesture (see abs.,) to be performed by a robot (see fig. 2) comprises obtaining a labanotation defining orientations of at least one body part of the robot (see fig. 2) with respect to a plurality of time slots (see abs., and par. [0008] wherein the time unit covers for time slots).

As per claim 10, Nakano et al. teaches a robot (see fig. 2) system, comprising a processor; a memory coupled to the processor and storing instructions for execution by the processor, the instructions, when executed by the processor, causing the apparatus to: obtain a gesture (see abs.,) to be performed by a robot (see fig. 2); receive incoming audio (see fig. 1), the incoming audio (see fig. 1) including audio from a user (see par. [0014], wherein user’s speech has been noted) and robot (see fig. 2) noise caused by the robot’s (see fig. 2) performance of the gesture (see abs.,); retrieve, from a gesture (see abs.,) library, a noise profile (see par. [0022]) associated with the gesture (see abs.,) for removing the robot (see fig. 2) noise caused by the robot’s (see fig. 2) performance of the gesture (see abs.,) from the incoming audio (see fig. 1); and apply the noise profile (see par. [0022]) to remove the robot (see fig. 2) noise from the incoming audio (see fig. 1). Nakano et al. does not specifically teach a method for noise reduction.
Nakadai et al. (US 20100299145) teaches the well-known limitation of an apparatus for noise reduction (see abs. and par. [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to introduce into the teachings of Nakano et al. the noise reduce in robotic environment as taught by Nakadai et al., because this modification would have allowed “signal sounds to reduce noises generated by a mechanical apparatus” (see Nakadai’s et al. par. [0008]), thereby improving the nose reduction in robot human communication as a whole.

As per claim 11, Nakano et al. teaches wherein the noise profile is an inverse noise model (see par. [0022]), and applying the noise profile (see par. [0022]) to remove the robot (see fig. 2) noise from the incoming audio (see fig. 1) comprises applying the inverse noise model to the incoming audio (see fig. 1).

As per claim 12, Nakano et al. teaches wherein the noise profile (see par. [0022]) comprises pre-recorded noise signals (see par. [0023]) of the robot (see fig. 2) performing the gesture (see abs.,), and applying the noise profile (see par. [0022]) to remove the robot (see fig. 2) noise comprises mixing the pre-recorded noise signals (see par. [0023]) out-of phase with the incoming audio (see fig. 1).

As per claim 13, Nakano et al. teaches wherein the gesture (see abs.,) library comprises a plurality of predetermined gestures (see abs.,) performed by the robot (see fig. 2), and each of the predetermined gestures (see abs.,) is paired to a noise profile for removing robot noise (see fig. 2).

As per claim 14, Nakano et al. teaches wherein the instructions, when executed by the processor, further cause the apparatus to create the gesture (see abs.,) library, wherein creating the gesture (see abs.,) library comprises: causing the robot (see fig. 2) to perform the predetermined gestures (see abs.,); and recording, for each of the predetermined gestures (see abs.,), robot (see fig. 2) noise caused by the robot’s (see fig. 2) performance of the gesture (see abs.,) to create a noise profile (see par. [0022]).

As per claim 15, Nakano et al. teaches wherein obtaining a gesture (see abs.,) to be performed by a robot (see fig. 2) comprises obtaining a symbolic representation (see Fig. 2, wherein by design choice multi-condition may include symbolic representation) of the gesture (see abs.,) to be performed by a robot (see fig. 2), and the instructions, when executed by the processor, further cause the apparatus to cause the robot (see fig. 2) to perform the gesture (see abs.,) comprises controlling an orientation of at least one body part of the robot (see fig. 2) according to the symbolic representation (see Fig. 2, wherein by design choice multi-condition may include symbolic representation).

As per claim 16, Nakano et al. teaches wherein the gesture (see abs.,) library comprises a plurality of symbolic representation (see Fig. 2, wherein by design choice multi-condition may include symbolic representation)s of gestures (see abs.,) to be performed by the robot (see fig. 2) and each of the symbolic representation (see Fig. 2, wherein by design choice multi-condition may include symbolic representation)s is paired to a noise profile (see par. [0022]) for removing robot noise (see fig. 2).

As per claim 17, Nakano et al. teaches wherein obtaining a symbolic representation (see Fig. 2, wherein by design choice multi-condition may include symbolic representation) of a gesture (see abs.,) to be performed by a robot (see fig. 2) comprises obtaining a labanotation defining orientations of at least one body part of the robot (see fig. 2) with respect to a plurality of time slots (see abs., and par. [0008] wherein the time unit covers for time slots).

As per claim 18, Nakano et al. teaches a computer-readable storage medium comprising computer-executable instructions which, when executed by a computer, cause the computer to perform a method for noise reduction in a robot (see fig. 2) system in which a robot (see fig. 2) performs a gesture (see abs.,), the method comprising: receiving an indication that the robot (see fig. 2) is performing the gesture (see abs.,); receiving incoming audio (see fig. 1), the incoming audio (see fig. 1) including a user (see par. [0014], wherein user’s speech has been noted) utterance mixed with mechanical robot (see fig. 2) noise caused by the robot’s (see fig. 2) performance of the gesture (see abs.,); retrieving, from a gesture (see abs.,) library comprising a plurality of predetermined gestures (see abs.,) paired with noise profiles (see par. [0022]), a noise profile (see par. [0022]) associated with the gesture (see abs.,); and applying the noise profile (see par. [0022]) to the incoming audio (see fig. 1) to remove the mechanical robot (see fig. 2) noise caused by the robot’s (see fig. 2) performance of the gesture (see abs.,). Nakano et al. does not specifically teach a method for noise reduction.
Nakadai et al. (US 20100299145) teaches the well-known limitation of an apparatus for noise reduction (see abs. and par. [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to introduce into the teachings of Nakano et al. the noise reduce in robotic environment as taught by Nakadai et al., because this modification would have allowed “signal sounds to reduce noises generated by a mechanical apparatus” (see Nakadai’s et al. par. [0008]), thereby improving the nose reduction in robot human communication as a whole.

As per claim 19, Nakano et al. teaches wherein the plurality of noise profiles (see par. [0022]) of the gesture (see abs.,) library comprise pre-recorded noise signals (see par. [0023]) of the robot (see fig. 2) performing the predetermined gestures (see abs.,), and applying the noise profile (see par. [0022]) to remove the robot (see fig. 2) noise comprises mixing pre-recorded noise signals (see par. [0023]) of the noise profile (see par. [0022]) associated with the gesture (see abs.,) out-of-phase with the incoming audio (see fig. 1).

As per claim 20, Nakano et al. teaches wherein the plurality of predetermined gestures (see abs.,) are represented in the gesture (see abs.,) library by a plurality of symbolic representation (see Fig. 2, wherein by design choice multi-condition may include symbolic representation)s of the predetermined gestures (see abs.,), wherein a symbolic representation (see Fig. 2, wherein by design choice multi-condition may include symbolic representation) defines an orientation of at least one body part of the robot (see fig. 2) in performing a gesture (see abs.,).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO L-892.
US-20190043520 is directed to A mechanism is described for facilitating wind detection and wind noise reduction in computing environments according to one embodiment. An apparatus of embodiments, as described herein, includes wind detection logic to detect wind associated with the apparatus including a wearable computing device, wherein the wind is detected based on samples from multiple microphones and extraction and use of multiple features including spectral sub-band centroid (SSC) features and coherence features; and decision and execution logic to reduce wind noise associated with the detected wind;
US-20180190257 is directed to An intelligent umbrella, includes a shading expansion assembly, a support assembly, coupled to the shading expansion assembly, to provide support for the shading expansion assembly and a base assembly, coupled to the support assembly, to provide contact with a surface. The intelligent umbrella may further comprise one or more wireless communication transceivers, one or more microphone to capture audible commands, one or more memory modules, one or more processors, and computer-readable instructions stored in the one or more memory modules are executed by a processor to convert the captured audible commands into one or more audio files and perform noise reduction or noise cancellation on the one or more audio files to generate one or more noise-reduced audio files;
US-20050018862 is directed to A signal processing method including the steps of: receiving a first audio signal; detecting the presence of one or more shrieks within an audible frequency range of said audio signal; creating one or more filters to selectively attenuate the respective one or more shrieks within the audible frequency range; filtering the audio signal using the one or more filters; and transmitting the filtered audio signal to an audio telephone device;
US-20190385040 is directed to A method and apparatus for robot gesture generation is described. Generally speaking, a concept corresponding to a utterance to be spoken by a robot is determined (204). After a concept is determined or selected, a symbolic representation of a gesture that corresponds to the determined concept is retrieved from a predetermined gesture library (206). Subsequently, the symbolic representation is provided to cause the robot to perform the gesture (208). In such way, a more natural, comprehensive and effective communication between human and robots may be achieved;
Kraemer et al., is directed to Minstrel robots: Body language expression through applause evaluation;
Loper et al., is directed to Mobile human-robot teaming with environmental tolerance;
Han et al., is directed to Collecting multi-modal data of human-robot interaction;
Brueckmann et al., is directed to Adaptive Noise Reduction and Voice Activity Detection for improved Verbal Human-Robot Interaction using Binaural Data;
Hong et al., is directed to Multi-Channel Noise Reduction with Beamforming and Masking-based Wiener Filtering for Human-Robot Interface;
Lee et al., is directed to Noisy Environment-Aware Speech Enhancement for Speech Recognition in Human-Robot Interaction Application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image2.png
    150
    150
    media_image2.png
    Greyscale
			






/McDieunel Marc/
Primary Examiner, Art Unit 3664B